DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:
In claims 1 and 11, the term "on the one hand" and “on the other hand” should be removed because “an information processing apparatus adapted to compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol” are related/associated to “a first set of sensors for measuring physical quantities peculiar to the pipette and a second set of sensors for providing to the autonomous control device data relating to the environment of the pipetting operation”. Hence, these two phrases above are incorporated together. Using the term "on the one hand" and “on the other hand” creates issue of having “an information processing apparatus adapted to compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol” without needing “a first set of sensors for measuring physical quantities peculiar to the pipette and a second set of sensors for providing to the autonomous control device data relating to the environment of the pipetting operation”.
In claim 1, term “in case a fault is detected, to send back to the autonomous control device an error signal” should be “to detect a fault, wherein an error signal associated with the fault is generated and sent to the autonomous control device” because term “in case” creates scenario that if a fault is NOT detected, an error signal associated with the fault is NOT generated and NOT sent to the autonomous control device; NOT generate an alert signal to be transmitted in real time to a user.
In claims 1 and 11, term “peculiar” should be “related” because measured physical quantities are not strange/unusual/odd to the pipette.

Claims 2-10 are also objected because they are dependent on the objected claim 1 as set forth above.

Claims 12-18 are also objected because they are dependent on the objected claim 11 as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

As to claim 1, claim 1 contains subject matter "compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol to detect a fault" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner emphasizes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
Para. 0020 and 0031 of the instant specification states a force sensor 12 is arranged in the actuating knob 2 to detect the passage of the piston through a determined position, and a pressure sensor 14 is arranged in the suction chamber 10 to measure in real time the pressure corresponding to the compression and depression motions of the gas volume included between the piston and the liquid to be sampled; actuating knob 2 includes an autonomous control device comprising a microcontroller 16 and a wireless communication module 18, being Bluetooth or Wifi for example, enabling said actuating knob to communicate with the pressure sensor 14 and force sensor 12 (or “first set of sensors” providing measured physical quantities peculiar to the pipette), and with several environmental sensors 26 such as for example a clock, a motion and spatial position sensor, a thermometer (or “second set of sensors” providing data relating to the environment of the pipetting operation). The pressure values measured during the pipetting operation are transmitted to the information processing apparatus 20 which draws in real time a curve representing the measured pressure variations as a function of time. The analysis of the obtained curve enables a fault to be detected in the pipetting operation and an alert to be triggered in real time by means of an alarm unit 22. In case of fault, the alarm unit immediately transmits to the user a haptic signal and/or an optical signal and/or an acoustic signal.

In short, para. 0020 and 0031 of the instant specification states that a fault is detected based STRICTLY ONLY on pressure values (from “first set of sensors”). Para. 0020 of the instant specification does not state that a fault is detected based on comparing (the measured physical quantities peculiar to the pipette) AND (the data relating to the environment of the pipetting operation) WITH (expected data of the protocol).

However, there is no clear written description support for claimed limitations: "compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol to detect a fault". Accordingly, the disclosure of the instant application has no support for limitations “compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol to detect a fault”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-10 are also objected because they are dependent on the objected claim 1 as set forth above.

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US. Patent No. 11192099 (i.e. Paris), and further in view of Mohr – US 20130305844 and Sasaki – US 20170108521 (hereinafter “Sa”).

With respect to claim 1 of the instant application, claims 1 and 6 of Paris (US 11192099) discloses: an actuating knob for equipping a manually-operated pipette for sampling and dispensing a sample of a liquid according to a user-selected predefined protocol, wherein the actuating knob includes an autonomous control device comprising a microcontroller, a wireless communication module enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical quantities peculiar to the pipette and a second set of sensors for collecting data relating to the environment of the pipetting operation, and on the other hand, with an information processing apparatus adapted to configured to detect a fault in performing the user-selected predefined protocol by analysing variations as a function of a time of pressure measured by a pressure sensor provided within an actuating knob, and to deliver to a user, in real time, during a pipetting operation, information relating to said pipetting operation (see claim 1 of Paris - US 11192099); said autonomous control device further includes an alarm module adapted to generate an alert signal as a function of information read out by the first and second sets of sensors and analysed by the information processing apparatus so as to provide an automatic control for performing the pipetting operation according to the predefined protocol without a direct intervention of the user (see claim 6 of Paris - US 11192099: it means that alarm module of said autonomous control device generates an alert/alarm signal capable to be transmitted in real time to a user upon reception of information (i.e. fault detection in performing the user-selected predefined protocol) analyzed by the external information processing apparatus).

Claims 1 and 6 of Paris (US 11192099) does not explicitly disclose a second set of sensors for providing to the autonomous control device data relating to the environment of the pipetting operation; with an information processing apparatus adapted to compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol and, to detect a fault, wherein an error signal associated with the fault is generated and sent to the autonomous control device, wherein the autonomous control device further includes an alarm module adapted to generate upon reception of the error signal an alert signal to be transmitted in real time to a user.

Mohr teaches a first set of sensors for measuring physical 10quantities peculiar to the pipette and a second set of sensors for collecting data relating to the environment of the pipetting operation ([0041]: different sensors can be accommodated together in one device module; [0038]: a sensor is a step counter for counting dosing steps; a sensor for detecting the rotational position of a knob for the dosing volume; hence, “a step counter sensor” and “a sensor for detecting the rotational position of a knob ” corresponds to “a first set of sensors for measuring physical 10quantities peculiar/specific to the pipette”; [0039]: a proximity sensor for detecting the use of the device module; a set-down sensor for detecting the setting down of a pipette tip on a base; hence, “a proximity sensor” and “a set-down sensor” corresponds to “a second set of sensors for collecting data relating to the environment of the pipetting operation”).

Mohr further teaches wireless communication communicate by means of radio waves i.e. Bluetooth ([0054]).

It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 6 of Paris (US 11192099)  with teachings of Mohr to include a wireless communication module enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical quantities peculiar to the pipette and a second set of sensors for providing to the autonomous control device data relating to the environment of the pipetting operation, for monitoring different operations of pipette ([0038-0041]). This is important for providing a mechanical pipette with improved and/or expanded functioning and handling ([0021]).

Modified claims 1 and 6 of Paris (US 11192099) does not explicitly disclose an information processing apparatus adapted to compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol and, to detect a fault, wherein an error signal associated with the fault is generated and sent to the autonomous control device, wherein the autonomous control device further includes an alarm module adapted to generate upon reception of the error signal an alert signal to be transmitted in real time to a user.

	Sa teaches a concept of: abnormal value (state of pipette device 2c) can be detected by comparing i.e. value detected by various sensors with predetermined standard ([0138]).

Since claim 6 of Paris - US 11192099 discloses said autonomous control device further includes an alarm module adapted to generate an alert signal as a function of information read out by the first and second sets of sensors and analysed by the information processing apparatus so as to provide an automatic control for performing the pipetting operation according to the predefined protocol without a direct intervention of the user (see claim 6 of Paris - US 11192099: it means that alarm module of said autonomous control device generates an alert/alarm signal capable to be transmitted in real time to a user upon reception of information (i.e. fault detection in performing the user-selected predefined protocol) analyzed by the information processing apparatus), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified claims 1 and 6 of Paris (US 11192099) with teachings of Sa to include an information processing apparatus adapted to compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol and, to detect a fault, wherein an error signal associated with the fault is generated and sent to the autonomous control device, wherein the autonomous control device further includes an alarm module adapted to generate upon reception of the error signal an alert signal to be transmitted in real time to a user, to detect abnormal value of state of pipette ([0138]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to provide compact configuration of pipette, wherein the pipette being able to detect abnormal value of state of pipette for monitoring health/anomalies of different operations of pipette) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

With respect to claim 2 of the instant application, claim 1 of Paris (US 11192099) discloses: wherein the first set of sensors includes a pressure sensor adapted to measure in real time the pressure corresponding to compression and decompression motions of a gas volume included between a piston of the pipette and the liquid to be sampled, wherein the information processing apparatus is adapted to detect a fault by analysing variations of the pressure measured by the pressure sensor as a function of time (see claim 1 of Paris – US 11192099).

With respect to claim 3 of the instant application, claim 7 of Paris (US 11192099) discloses: wherein the first set of sensors includes means for measuring the movements of the actuating knob cooperating with means for measuring the amount of sampled and/or dispensed liquid (see claim 7 of Paris – US 11192099).

With respect to claim 4 of the instant application, claim 7 of Paris (US 11192099) discloses: wherein the means for measuring the movements of the actuating knob include at least one force sensor and/or one speed sensor and/or one acceleration sensor (see claim 7 of Paris – US 11192099).

With respect to claim 5 of the instant application, claims 1 and 7 of Paris (US 11192099) discloses: wherein the means for measuring the movements of the actuating knob include a force sensor adapted to detect a passage of the piston through a determined position (see claims 1 and 7 of Paris – US 11192099).

With respect to claim 6 of the instant application, claim 7 of Paris (US 11192099) discloses: wherein the second set of sensors includes at least one clock, at least one motion and spatial position sensor, and at least one thermometer (see claim 7 of Paris – US 11192099).

With respect to claim 7 of the instant application, claim 2 of Paris (US 11192099) discloses: wherein the alert signal transmitted to the user is haptic (see claim 2 of Paris – US 11192099: “alarm signal” corresponds to “alert signal”; hence, it is obvious for one having ordinary skill in the art that the instant claim 7 is an obvious variation).

With respect to claim 8 of the instant application, claim 3 of Paris (US 11192099) discloses: wherein the alert signal transmitted to the user is optical (see claim 3 of Paris – US 11192099: “alarm signal” corresponds to “alert signal”; hence, it is obvious for one having ordinary skill in the art that the instant claim 8 is an obvious variation).

With respect to claim 9 of the instant application, claim 4 of Paris (US 11192099) discloses: wherein the alert signal transmitted to the user is acoustic (see claim 4 of Paris – US 11192099: “alarm signal” corresponds to “alert signal”; hence, it is obvious for one having ordinary skill in the art that the instant claim 9 is an obvious variation).

With respect to claim 10 of the instant application, claim 5 of Paris (US 11192099) discloses: wherein the actuating knob is configured to communicate with other connected pipettes and/or with automated pipetting systems, and/or with connected instruments relating to the predefined pipetting protocol (see claim 5 of Paris – US 11192099). Thus, identically claimed.

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of US. Patent No. 11192099 (i.e. Paris). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-5 and 7 of Paris (US 11192099) disclose the limitations as recited in each of claims 11-18 of the instant application.  

With respect to claim 11 of the instant application, claim 1 of Paris (US 11192099) discloses: a manually-operated pipette for sampling and dispensing a sample of a liquid according to a user-selected predefined protocol, the pipette comprising: a suction chamber provided with a piston and a pressure sensor; and an actuating knob including an autonomous control device comprising a microcontroller and a wireless communication module enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical quantities peculiar to the pipette and a second set of sensors for providing to the autonomous control device data relating to the environment of the pipetting operation, and on the other hand, with an information processing apparatus adapted to detect a fault in performing the user-selected predefined protocol by analysing variations as a function of a time of the pressure measured by a pressure sensor included in the first set of sensors, and to deliver to a user, in real time, during a pipetting operation, information relating to said pipetting operation, a force sensor included in the first set of sensors and being adapted to detect a passage of the piston through a determined position, and the pressure sensor being adapted to measure in real time the pressure corresponding to compression and decompression motions of a gas volume included between the piston and the liquid to be sampled in order to allow drawing versus time a variation curve as a function of the time of the measured pressure, an analysis of said curve enabling a fault in the pipetting operation to be detected and an alert signal to be transmitted in real time to the user (see claim 1 of Paris – US 11192099).

With respect to claim 12 of the instant application, claim 7 of Paris (US 11192099) discloses: wherein the first set of sensors includes means for measuring the movements of the actuating knob cooperating with means for measuring the amount of sampled and/or dispensed liquid (see claim 7 of Paris – US 11192099).

With respect to claim 13 of the instant application, claim 7 of Paris (US 11192099) discloses: wherein the means for measuring the movements of the actuating knob include at least the force sensor and/or at least one speed sensor and/or at least one acceleration sensor (see claim 7 of Paris – US 11192099).

With respect to claim 14 of the instant application, claim 7 of Paris (US 11192099) discloses: wherein the second set of sensors includes at least one clock, at least one motion and spatial position sensor, and at least one thermometer (see claim 7 of Paris – US 11192099).

With respect to claim 15 of the instant application, claim 2 of Paris (US 11192099) discloses: wherein the alert signal transmitted to the user is haptic (see claim 2 of Paris – US 11192099: “alarm signal” corresponds to “alert signal”; hence, it is obvious for one having ordinary skill in the art that the instant claim 15 is an obvious variation).

With respect to claim 16 of the instant application, claim 3 of Paris (US 11192099) discloses: wherein the alert signal transmitted to the user is optical (see claim 3 of Paris – US 11192099: “alarm signal” corresponds to “alert signal”; hence, it is obvious for one having ordinary skill in the art that the instant claim 16 is an obvious variation).

With respect to claim 17 of the instant application, claim 4 of Paris (US 11192099) discloses: wherein the alert signal transmitted to the user is acoustic (see claim 4 of Paris – US 11192099: “alarm signal” corresponds to “alert signal”; hence, it is obvious for one having ordinary skill in the art that the instant claim 17 is an obvious variation).

With respect to claim 18 of the instant application, claim 5 of Paris (US 11192099) discloses: wherein the actuating knob is configured to communicate with other connected pipettes and/or with automated pipetting systems, and/or with connected instruments relating to the predefined pipetting protocol (see claim 5 of Paris – US 11192099). Thus, identically claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Mohr – US 20130305844 and Sasaki – US 20170108521 (hereinafter “Sa”), and further in further view of Zeng – US 20140130614.

As to claim 1, Baron teaches a manually-operated single-channel or multi-channel pipette 1 for sampling and dispensing a sample of a liquid according to a user-selected predefined protocol ([0069-0070] and figs.8-9: a system 100 comprising pipette 1 and lighting device 92 helping to dispense sampled liquid into wells 95. The device 92 illuminates the wells to be filled with liquid. Operator often has a pedal control to order displacement of lighting from one well to the next. The control pedal is then actuated after each well has been filled. With this invention, successive lighting of the wells according to a predetermined order memorized by microplate takes place automatically after each transmission signal received by the receiver 84 connected to lighting device 92 has been sent, wherein the signal is the switching signal notifying passage of piston through a predetermined position along its dispensing distance or its purge distance as in [0010]. Hence, “a predetermined order” corresponds to “a user-selected predefined protocol”; thus “a manually-operated single-channel or multi-channel pipette for sampling and dispensing a sample of a liquid according to a user-selected predefined protocol”), including an 5actuating knob 12 (fig.2: control button 12 corresponds to “an actuating knob”) provided with a suction chamber 52 (fig.4) provided with a piston 50, which pipette 1 is characterised in that it further includes an autonomous control device 40 (fig.2: electronic device 40 corresponds to “an autonomous control device”) arranged in said actuating knob 12 comprising a microcontroller 80, a wireless communication module 82 ([0067-0068]: transceiver 82 corresponds to “a wireless communication module”) enabling said actuating knob 12 to communicate.
Baron further teaches an external information processing apparatus 86 ([0068]: receiver 84 provided on a device arranged at a distance from the pipette and designed to communicate with the pipette; the receiver 84 comprises a microprocessor 86; the microprocessor 86 corresponds to “an external information processing apparatus”).
Baron further teaches an actuating knob 12 provided with a switch sensor 32, a wireless communication circuit 40 ([0068]: electronic device 40 comprises a microprocessor 80 and a transceiver 82; hence electronic device 40 also corresponds to “a wireless communication circuit”) enabling knob 12 to communicate with an external information processing apparatus 86 for sampling/handling and dispensing sampled liquid according to user-selected predefined protocol.
Baron further teaches an operating rod 10 having a top end integral with the actuating knob 12 and a bottom end operating the movement of a piston 50 in the suction chamber 52 (figs.2-4).
Baron does not explicitly teach wherein the actuating knob includes an autonomous control device comprising a microcontroller, a wireless communication module enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical quantities peculiar to the pipette and a second set of sensors for providing to the autonomous control device data relating to the environment of the pipetting operation, and on the other hand, with an information processing apparatus adapted to compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol and, to detect a fault, wherein an error signal associated with the fault is generated and sent to the autonomous control device, wherein the autonomous control device further includes an alarm module adapted to generate upon reception of the error signal an alert signal to be transmitted in real time to a user.

Mohr teaches a first set of sensors for measuring physical 10quantities peculiar to the pipette and a second set of sensors for collecting data relating to the environment of the pipetting operation ([0041]: different sensors can be accommodated together in one device module; [0038]: a sensor is a step counter for counting dosing steps; a sensor for detecting the rotational position of a knob for the dosing volume; hence, “a step counter sensor” and “a sensor for detecting the rotational position of a knob ” corresponds to “a first set of sensors for measuring physical 10quantities peculiar/specific to the pipette”; [0039]: a proximity sensor for detecting the use of the device module; a set-down sensor for detecting the setting down of a pipette tip on a base; hence, “a proximity sensor” and “a set-down sensor” corresponds to “a second set of sensors for collecting data relating to the environment of the pipetting operation”).

Mohr further teaches wireless communication communicate by means of radio waves i.e. Bluetooth ([0054]).

Since Baron teaches the electronic device can be designed to perform at least one of the following actions: control an action following the output of a switching signal by said switch, for example measurement of a physical data such as pressure, temperature, mass of sampled liquid, etc. ([0028-0030]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baron with teachings of Mohr to include a wireless communication module enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical quantities peculiar to the pipette and a second set of sensors for providing to the autonomous control device data relating to the environment of the pipetting operation, for monitoring different operations of pipette ([0038-0041]). This is important for providing a mechanical pipette with improved and/or expanded functioning and handling ([0021]). 

Modified Baron does not explicitly teach an information processing apparatus adapted to compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol and, to detect a fault, wherein an error signal associated with the fault is generated and sent to the autonomous control device, wherein the autonomous control device further includes an alarm module adapted to generate upon reception of the error signal an alert signal to be transmitted in real time to a user.

	Sa teaches a concept of: abnormal value (state of pipette device 2c) can be detected by comparing i.e. value detected by various sensors with predetermined standard ([0138]).

It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified claims 1 and 6 of Paris (US 11192099) with teachings of Sa to include an information processing apparatus adapted to compare the measured physical quantities peculiar to the pipette and the data relating to the environment of the pipetting operation with expected data of the protocol and, to detect a fault, wherein an error signal associated with the fault is generated and sent to the autonomous control device, wherein the autonomous control device further includes an alarm module adapted to generate upon reception of the error signal an alert signal to be transmitted in real time to a user, to detect abnormal value of state of pipette ([0138]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to provide compact configuration of pipette, wherein the pipette being able to detect abnormal value of state of pipette for monitoring health/anomalies of different operations of pipette) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Modified Baron does not explicitly teach wherein an error signal associated with the fault is generated and sent to the autonomous control device, wherein the autonomous control device further includes an alarm module adapted to generate upon reception of the error signal an alert signal to be transmitted in real time to a user.

Zeng teach autonomous control device 130 includes an alarm module adapted to generate an alert signal as a function of information read out by sensor 210 ([0018]: pipette 105 includes sensor 210 that communicates with plunger 205 to sense a pipetting operation; pipette 105 communicate pipette signals to controller 130 to indicate an error signal i.e. that a plunger operation failed to take on or release a desired reagent volume; controller 130 issues user feedback to pipette 105 to indicate errors in pipetting operations; feedback indicating errors in pipetting operations corresponds to “an alert signal”; controller 130 corresponds to “autonomous control device”; since controller 130 can generates an alert signal, controller 130 also includes an alarm module; thus “autonomous control device includes an alarm module adapted to generate an alert signal as a function of information read out by sensor”).

Zeng further teaches pipette can alert user using i.e. light (or optical signal (as recited in claim 8)), sound or vibration (or acoustic signal (as recited in claim 9)) ([0018]).

Since Sa teaches information on abnormal value/signal (is inherently generated) transmitted ([0138]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify autonomous control device 40 of modified Baron with concept teachings of Zeng to include wherein an error signal associated with the fault is generated and sent to the autonomous control device, wherein the autonomous control device further includes an alarm module adapted to generate upon reception of the error signal an alert signal to be transmitted in real time to a user, to alert user ([0018]). This is important for monitor possible error conditions in real time and prevent improper liquid transfers during manual process in real time, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for monitor possible error conditions in real time and prevent improper liquid transfers during manual process in real time) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claims 8-9, claims 8-9 are rejected as reasons stated in the rejection of claim 1.

As to claim 10, modified Baron teaches the manually-operated single-channel or multi-channel pipette of claim 1. Baron further teaches wherein the actuating knob is configured to communicate with other connected pipettes and/or with automated pipetting systems, and/or with connected instruments relating to the predefined pipetting protocol (figs.8-9: actuating knob or control button 12 is configured to communicate with connected instruments; lighting device 92 and receiver 84 corresponds to “connected instruments” relating to the predefined pipetting protocol i.e. dispensing previously drawn/sampled in liquid; thus “wherein the actuating knob is configured to communicate with other connected pipettes and/or with automated pipetting systems, and/or with connected instruments relating to the predefined pipetting protocol”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Mohr – US 20130305844, Sasaki – US 20170108521 (hereinafter “Sa”), and Zeng – US 20140130614, and further in further in view of Belgardt – US 20050247141 and Ishizawa – US 20040101440.

As to claim 3, modified Baron teaches all limitations of claim 1, it does not explicitly teach wherein the first set of sensors includes means for measuring the movements of the actuating knob cooperating with means for measuring the amount of sampled and/or dispensed liquid.
Belgardt teaches force sensor for measuring force exerted of the actuating knob ([0046]: pressure sensor measures the force which exerted on control button 1 by the user to push the control button downward; when user relieves the control button 1, the force falls below a threshold; thus “force sensor for measuring movements of the actuating knob”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pressure sensor of modified Baron with teachings of Belgardt to include wherein the first set of sensors includes means for measuring the movements of the actuating knob, for measuring force exerted of the actuating knob. This is important for monitoring proper amount of force exerted of the actuating knob during pipetting.
Modified Barron does not explicitly teach means for measuring the amount of sampled and/or dispensed liquid.
Ishizawa teaches a concept of measuring a specified amount of sample using a signal from a pressure sensor 152 ([0019]: if any abnormal change is found by pressure sensor, it is highly probable that the specified amount of sample is not suctioned; hence, the pressure sensor is used to verify an specified amount of sample to be sampled; when the pressure sensor is used to verify an specified amount of sample to be sampled, therefore, the pressure sensor is used to measure an specified amount of sample to be sampled).
Since Barron further teaches electronic device can measure mass of sampled liquid, etc. ([0028-0030]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Baron with teachings of Ishizawa to include wherein the first set of sensors includes means for measuring the movements of the actuating knob cooperating with means for measuring the amount of sampled and/or dispensed liquid, to monitor different/various pipetting operations i.e. amount of sampled and/or dispensed liquid, amount of force exerted of the actuating knob during pipetting, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to monitor different/various pipetting operations i.e. amount of sampled and/or dispensed liquid, amount of force exerted of the actuating knob during pipetting) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 4, claim 4 is rejected as reasons stated in the rejection of claim 3.

As best understood, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Mohr – US 20130305844, Sasaki – US 20170108521 (hereinafter “Sa”), Zeng – US 20140130614, Belgardt – US 20050247141, and Ishizawa – US 20040101440, and further in further in view of Gafner – US 20040207385.
As to claim 5, modified Baron teaches all limitations of claims 1 and 3, it does not explicitly teach wherein the means for measuring the movements of the actuating knob include a force sensor adapted to detect a passage of the piston through a determined position. 
Gafner teaches a concept of: force sensor for measuring movements/passage of actuating/dosing knob/button of an injection device (see at least [0006] and [0053] and fig.8).
Since Baron teaches an operating rod 10 having a top end integral with the actuating knob 12 and a bottom end operating the movement of a piston 50 in the suction chamber 52 (figs.2-4) and passage of piston through a predetermined position along its dispensing distance or its purge distance is detected via switch sensor 32 as in [0010 and 0051-0054] and since modified Baron teaches an 5actuating knob provided with a force sensor (as reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify force sensor of modified Baron with teachings of Gafner to include force sensor for measuring movements of the actuating knob, to measure path traveled by dosing button in movement direction ([0053]) and to monitor movement of piston for detecting operating anomalies of piston. This is important for accuracy of pipetting cycle in sampling and dispensing sample of liquid, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to monitor movement of piston for detecting operating anomalies of piston. This is important for accuracy of pipetting cycle in sampling and dispensing sample of liquid) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As best understood, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Mohr – US 20130305844, Sasaki – US 20170108521 (hereinafter “Sa”), and Zeng – US 20140130614, and further in further in view of Bukshpan – US 20090055131 (hereinafter “Buk”).
As to claim 6, modified Baron teaches all limitations of claim 1, it does not explicitly teach wherein the second set of sensors includes at least one clock, at least one motion and spatial position sensor, and at least one thermometer.
Buk teaches at least one motion and spatial position sensor (fig.3 and [0058] and claim 41 of Buk), and at least one thermometer ([0053]).
Since Mohr teaches different sensors can be accommodated together in one device module ([0041]) and since Baron teaches the electronic device can be designed to perform at least one of the following actions: control an action following the output of a switching signal by said switch, for example measurement of a physical data such as pressure, temperature, mass of sampled liquid, etc. ([0028-0030]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Baron with teachings of Buk to include wherein the first set of sensors includes the force sensor configured for 25tethdmeasuring the movements of the actuating knob cooperating with the pressure sensor configured for measuring the amount of sampled and/or dispensed liquid, and the second set of sensors includes at least one clock, at least one motion and spatial position sensor, and at least one thermometer, and at least one thermometer, to monitor different/various pipetting operations.

As best understood, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Mohr – US 20130305844, Sasaki – US 20170108521 (hereinafter “Sa”), and Zeng – US 20140130614, and further in further in view of Petersson – US 20160220717.
As to claim 7, modified Baron teaches the manually-operated single-channel or multi-channel pipette of claim 1.
While Zeng teaches pipette can alert user using i.e. light (or optical signal), sound or vibration (or acoustic signal) ([0018]), it does not explicitly teach wherein the alarm signal transmitted to the user is haptic.
Petersson teaches a concept of: alarm signal may be sent as haptic alarm signal ([0108]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify alarm signal of modified Baron with concept teachings of Petersson to include wherein the alarm signal transmitted to the user is haptic, to alert user. This is important because haptic warning has advantage that they can warn individually, which makes the warning confidential.

Conclusion
Due to 112 issues presenting in claim 2, a rejection under prior art for claim 2 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861          

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861